ACCEPTED
                                                                                             03-14-00402-CR
                                                                                                     5578386
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        6/8/2015 10:39:58 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00402-CR

REX ALLEN NISBETT                          §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                           §                           AUSTIN, TEXAS
v.                                         §                        THIRD    DISTRICT
                                                                   6/8/2015 10:39:58 AM
                                           §                         JEFFREY D. KYLE
                                                                           Clerk
STATE OF TEXAS                             §                         AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on June 8, 2015.

2. No previous extensions of time have been requested by the State or granted by this
   Court.

3. Appellant’s brief was filed in this Court on May 8, 2015.

4. Mr. Prezas filed a State’s brief in 03-13-00794-CR, State v. Yazdi, on April 21,

     2015.   Mr. Prezas recently filed the State’s proposed findings of fact and

     conclusions of law on May 21, 2015, in Ex Parte Rolando Bacon Lopez, 10-1053-

     K368A, a habeas corpus proceeding. Mr. Prezas has also recently filed proposed

     findings of fact and conclusions of law in the following other habeas corpus

     proceedings: Ex Parte Robert Jesse Padilla, 06-937-K368A; Ex Parte Robert Jesse

                                           1
   Padilla, 06-921-K368A; Ex Parte Daniel Robert Lock, 94-085-K277A; Ex Parte

   Daniel Robert Lock 97-780-K277A

5. Mr. Prezas filed a State’s brief on or before May 21, 2015, in response to the Court

   of Criminal Appeals granting the State’s petition for discretionary review in John

   Alan Wachtendorf, PD-0280-15. Mr. Prezas submitted a State’s Motion to Dismiss

   in State vs. Gregory Michael Klapesky 03-15-00244-CR on June 5, 2015.

6. Currently, Mr. Prezas is evaluating a request for DNA testing under Chapter 64 in

   03-1063-K277 State vs. Gregory Michael Klapesky and is working towards the July

   1, 2015, due date for the State’s brief in State vs. James Alan Weatherford 03-14-

   00527-CR.

7. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of June 8, 2015, to August 7, 2015.




                                          2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to August 7, 2015.

                                                Respectfully submitted,

                                                Jana Duty
                                                District Attorney
                                                Williamson County, Texas


                                                 /s/ John C. Prezas
                                                John C. Prezas
                                                Assistant District Attorney
                                                State Bar Number 24041722
                                                405 Martin Luther King #1
                                                Georgetown, Texas 78626
                                                (512) 943-1248
                                                (512) 943-1255 (fax)
                                                jprezas@wilco.org


                                 Certificate of Service

       This is to certify that on June 8, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Kristen, 207 S. Austin Ave., Georgetown, TX
78626, by eservice at Kristen@txcrimapp.com.

                                                /s/ John C. Prezas
                                                John C. Prezas




                                            3